Citation Nr: 0707004	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
hypertension; the appellant was informed of this decision the 
same month, but did not file a notice of disagreement (NOD) 
within one year of notification.

2.  Evidence added to the record since the October 1995 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for hypertension.

3.  There is competent medical evidence linking the veteran's 
hypertension to military service.



CONCLUSIONS OF LAW

1.  The October 1995 rating decision, denying service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
October 1995 rating decision sufficient to reopen the 
veteran's claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection was granted on appeal.  
When implementing the award, the RO will address any notice 
defect with respect to the disability rating and effective 
date elements.  Significantly, the veteran retains the right 
to appeal any effective date and disability rating assigned 
by the RO.  

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of new and material evidence and 
entitlement to service connection for hypertension, the Board 
is taking action favorable to the veteran by reopening his 
service-connection claim for hypertension.  Further, the 
Board is granting service connection for hypertension, as 
such the Board finds that there has been no prejudice to the 
veteran that would warrant further notice or development and 
the Board will proceed with appellate review.  See, e.g., 
VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
hypertension.  Whether new and material evidence has been 
presented is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in an October 1995 
rating decision, the RO initially denied service connection 
for hypertension, noting that there was no medical evidence 
diagnosing the veteran with hypertension and linking his 
condition to military service.  The veteran was informed of 
this decision the same month and did not submit a NOD within 
one year of notification.  Therefore, the October 1995 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 2006).  In November 2003, the 
veteran asked to reopen his claim for service connection for 
hypertension.  In a March 2004 rating decision, the subject 
of this appeal, the RO determined that no new and material 
evidence had been submitted to reopen the veteran's 
previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

The evidence secured since the October 1995 rating decision 
includes VA treatment records between January 1999 and 
December 2003, diagnosing the veteran with hypertension and 
showing continued treatment for his condition since his 
service in the military.  The VA medical evidence is clearly 
new, in that it is not redundant of other evidence considered 
in the October 1995 rating decision.  Moreover, the evidence 
is material to the issue under consideration, as the new 
evidence goes to whether the veteran has a current diagnosis 
of hypertension and whether it might be due to service.  
Therefore, in light of the new and material evidence, the 
veteran's service-connection claim for hypertension is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

The veteran contends that his hypertension was incurred in 
service.  

Service medical records show that the veteran complained of 
and was treated for symptoms of hypertension while in 
service.  At the September 1961 enlistment examination, the 
veteran was found to be clinically normal.  Approximately 16 
years since his enlistment, in August 1987, the veteran 
complained of dizziness and nausea.  Service medical 
personnel suggested a low-salt diet and conducted a three day 
blood pressure evaluation.  During the evaluation the 
veteran's blood pressure ranged between 110/80 to 159/110.  A 
medical report in December 1994 shows that the veteran had a 
history of hypertension that had not been formally diagnosed.  
Further, the veteran continued to complain about dizziness.  
Another blood pressure study was conducted with readings 
ranging from 134/76 to 148/92.  Subsequently, in October 
1994, the veteran underwent a separation examination, where 
he reported poor health, dizziness, and high blood pressure.  
His blood pressure at the time was 122/75.  The veteran was 
discharged in January 1995, also, when he was diagnosed with 
borderline hypertension with a history of headaches.  In 
February 1995, the veteran was proscribed lisinopril for 
hypertension and asked to abstain from salt and caffeine 
intake.  Records also show that, in March 1995, the veteran 
contacted the Navy Hospital in Jacksonville, Florida for a 
refill on his lisinopril and referral for follow-up care 
regarding his hypertension.

Post-service medical records includes a VA general medical 
examination in June 1995 and VA treatment records.  Months 
after discharge in March 1995, the veteran filed a claim for 
service connection for hypertension and was scheduled a VA 
examination.  At the June 1995 VA examination, the veteran's 
blood pressure reading was 130/70 while sitting and 134/76, 
after exercise.  Based on the examination and service 
records, the examiner concluded that the veteran had a 
history of hypertension, which was controlled by the 
proscribed lisinopril.  VA treatment records between January 
1999 and April 2003 show that the veteran continued to seek 
treatment for symptoms of hypertension.  A diagnosis of 
hypertension was noted in November 2000 and the veteran 
continued to take lisinopril, which was proscribed for 
hypertension since his discharge from the military.  

In sum, the veteran was treated for dizziness and his blood 
pressure was monitored on several occasions while in service.  
Soon after discharge, the veteran was diagnosed with 
borderline hypertension and placed on hypertension 
medication.  Treatment records show a current diagnosis of 
hypertension for which the veteran has been treated for since 
his discharge from service.  Given the above medical history, 
the Board finds that medical evidence sufficiently documented 
the veteran's symptoms of hypertension since his military 
service to link his current diagnosis of hypertension to such 
service.  See 38 C.F.R. § 3.303(b).  

After a full review of the record, the Board finds that, 
where evidence favorable to the veteran is of record and no 
contradictory evidence has been obtained, service connection 
for hypertension is warranted.  38 U.S.C.A. § 5107 (West 
2002).  Thus, 
resolving all reasonable doubt in favor of the veteran, the 
veteran's claim for service connection for hypertension is 
granted.




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for hypertension has 
been received and the claim is reopened.  

Service connection for hypertension is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


